Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 01, 2017

The Court of Appeals hereby passes the following order:

A18A0115. JEROME BROADBELT v. THE STATE.

      In March 2014, Jerome Broadbelt entered a negotiated guilty plea to armed
robbery. The trial court imposed a 20-year sentence, with the first 12 years to be
served in prison, and the remainder to be served on probation. The record contains
no indication that Broadbelt filed a direct appeal from his judgment of conviction.
      In June 2017, Broadbelt filed a “Motion to Modify Void Conviction and
Sentence on [D]efective Indictment,” claiming that defects in the grand jury
proceedings rendered his indictment invalid and his resulting conviction and sentence
void. The trial court denied Broadbelt’s motion, and he filed this direct appeal. We
lack jurisdiction.
      “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009). Any appeal from an order denying or dismissing such a motion must be
dismissed. See Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010); Harper,
286 Ga. at 218 (2).
      To the extent that Broadbelt seeks to challenge his sentence, a direct appeal
may lie from an order denying a motion to vacate or correct a void sentence only if
the defendant raises a colorable claim that the sentence is, in fact, void. See Harper,
286 Ga. at 217 (1), n. 1; Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009).
“Motions to vacate a void sentence generally are limited to claims that – even
assuming the existence and validity of the conviction for which the sentence was
imposed – the law does not authorize that sentence, most typically because it exceeds
the most severe punishment for which the applicable penal statute provides.” von
Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013). When a sentence is
within the statutory range of punishment, it is not void. Jones v. State, 278 Ga. 669,
670 (604 SE2d 483) (2004). Broadbelt has not raised a colorable void-sentence claim
because his 20-year sentence does not exceed the maximum sentence that may be
imposed for armed robbery. See OCGA § 16-8-41 (b) (armed robbery is punishable
by, inter alia, “imprisonment for not less than ten nor more than 20 years”).
      For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/01/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.